Citation Nr: 0600727	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  98-08 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to an increased rating for residuals of a left 
wrist fracture, currently evaluated as 10 percent disabling.   



REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The veteran served on active duty from November 1962 to May 
1967.

This case comes to the Board of Veteran's Appeals (Board) on 
appeal from an April 1994 decision by the RO in Boston, 
Massachusetts, that in pertinent part, denied an increase in 
a noncompensable rating for service-connected residuals of a 
left wrist fracture.  The veteran appealed for an increased 
rating.  A personal hearing was conducted before an RO 
hearing officer in August 1994.  In an October 1994 rating 
decision, the RO granted a 10 percent rating for the service-
connected left wrist disability.  In September 1999, the 
Board remanded the case to the RO for a Travel Board hearing.  
Such a hearing was later scheduled, and the veteran failed to 
report for this hearing.  In May 2001, the Board remanded the 
case to the RO for additional evidentiary and procedural 
development.  In June 2004, the case was again remanded to 
the RO for additional procedural development.


FINDINGS OF FACT

The veteran's residuals of a left wrist fracture (minor upper 
extremity) are manifested by no more than pain with no 
limitation of motion, no ankylosis, and full grip strength.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of a left wrist fracture have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.71a, 4.73, 
Diagnostic Codes 5214, 5215, 5307.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events is not shown to have any effect on 
the case or to cause injury to the claimant.  Consequently, 
the Board concludes that any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Mayfield, supra; ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

In this case, in a December 2003 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claim for an increased rating 
for a left wrist disability, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence that 
pertains to the claim.

The veteran and his representative were also provided with a 
copy of the appealed rating decision, as well as a May 1994 
Statement of the Case (SOC), and  Supplemental Statements of 
the Case (SSOCs) dated in November 1994, March 2004, and 
August 2005.  These documents provided them with notice of 
the law and governing regulations, as well as the reasons for 
the determinations made regarding his claim.  By way of these 
documents, they also were specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on the veteran's behalf.  
Additionally, the March 2004 SSOC included a summary of the 
relevant VCAA regulatory provisions of 38 C.F.R. § 3.159.  
Therefore, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate this claim, the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify, and no prejudice to the veteran exists by 
deciding the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records and post-service medical 
records and examination reports.  Under the circumstances in 
this case, the veteran has received the notice and assistance 
contemplated by law and adjudication of the claim poses no 
risk of prejudice to the veteran.  See Mayfield, supra; Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) 
(VCAA does not require remand where VA thoroughly discussed 
factual determinations leading to conclusion and evidence of 
record provides plausible basis for factual conclusions, and 
where development of the evidence was as complete as was 
necessary for a fair adjudication of the claims). 

Analysis

The veteran contends that his service-connected left wrist 
disability is more disabling than currently evaluated.  He 
complains of pain, numbness, tingling, and weakened grip 
strength in his left hand.

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

The RO has rated the veteran's left wrist disability as 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5215, which pertains to limitation of motion of the wrist.  
Under this code, a maximum 10 percent rating is assigned for 
dorsiflexion of less than 15 degrees, or palmar flexion 
limited in line with the forearm.  38 C.F.R. § 4.71a, 
Diagnostic Code 5215.  As the veteran is already in receipt 
of the maximum rating under Diagnostic Code 5215, a higher 
rating may not be assigned under this Code.

Under 38 C.F.R. § 4.73, Diagnostic Code 5307, pertaining to 
muscle group VII, flexion of wrist and fingers, impairment of 
these muscles in the non-dominant hand is rated 10 percent 
disabling when moderate, 20 percent disabling when moderately 
severe, and 30 percent disabling when severe.  It is noted 
that the regulations for rating muscle injuries were revised 
effective July 3, 1997, while the veteran's claim for an 
increased rating was pending.  However, there were no 
substantive changes to Code 5307.  See 62 Fed. Reg. 30235-
30240 (1997).

At a September 1994 VA examination, the veteran complained of 
numbness and tingling in the left thumb and ring finger, 
especially in cold weather.  He reported difficulty picking 
things up with his fingers, and a weakened grip.  On 
examination, there was no obvious deformity or swelling of 
the left wrist.  He was tender over the posterior aspect of 
the wrist which was not particularly localized over the 
snuffbox.  Range of motion of the left wrist was as follows:  
extension to 35 degrees, flexion to 30 degrees, ulnar 
deviation to 15 degrees, radial deviation to 5 degrees, 
pronation to 70 degrees and supination to 90 degrees.  The 
veteran had normal sensation to pinprick in the ends of his 
fingers, and his grip was about normal.  Grip strength was 
somewhat weakened with his wrists in extension or flexion.  
The pertinent diagnosis was residuals of a fracture of the 
left wrist with limited motion.  The veteran had a lateral 
epicondylitis of the left elbow and findings consistent with 
impingement syndrome, partial rotator cuff tear and biceps 
tendonitis of the left shoulder.

A July 1997 VA outpatient treatment record reflects that the 
veteran complained of intermittent bilateral hand numbness.  
He gave a history of a cervical vertebra fracture in a motor 
vehicle accident some years ago.

At a November 1997 VA examination, the veteran complained of 
an intermittent feeling that both hands were asleep.  In the 
left hand, the thumb, ring, and little fingers were affected.  
On examination, the veteran was noted to be right-handed.  
There was no tenderness or obvious disturbance of function of 
the wrists, and they appeared to have normal functioning.  
There was no tenderness anywhere and no pain on motion.  
Range of motion of the left wrist was as follows:  
dorsiflexion to 64 degrees, palmar flexion to 64 degrees, 
ulnar flexion to 34 degrees, and radial flexion to 20 
degrees.  He made a full fist with a good grip.  Pronation 
was performed to 70 degrees and supination to 80 degrees.  
The examiner noted that a 1994 X-ray study of the left wrist 
showed no abnormalities.  The pertinent diagnosis was history 
of chronic discomfort and sensory disturbance in both hands.

A June 1998 VA outpatient treatment record reflects that the 
veteran complained of bilateral hand numbness and tingling 
radiating to his forearms.  The pertinent diagnostic 
assessment was possible carpal tunnel syndrome suggested by 
history.

At a December 2001 VA examination, the veteran complained of 
chronic left wrist pain.  He reported that his pain consisted 
of a sensation of "needles and a cold sensation in his left 
third and fourth fingers.  He said the sensation extended all 
the way up his arm.  He also complained of weakness in the 
left hand.  He said this had caused some problems with his 
employment.  On examination of the left wrist, there was no 
overt effusion or deformity.  He had a dorsal ganglion cyst 
at the base of the second left metacarpophalangeal joint.  
There was no point tenderness on deep palpation and there was 
no sensory deficit to soft touch or overt atrophy.  There was 
no lunar instability.  Range of motion of the left wrist was 
as follows:  palmar flexion to 60 degrees, dorsiflexion to 45 
degrees, and ulnar and radial deviation were performed to 22 
degrees and 15 degrees respectively.  No grip deficit was 
seen.  There was no excess fatigability or incoordination of 
the left wrist, and there was no additional range of motion 
loss or unfavorable ankylosis due to excess fatigability.  

The pertinent diagnostic impression was status post left 
wrist fracture, probably old navicular fracture.  The 
examiner opined that the veteran had some minimal dysfunction 
related to the left wrist, although it was hard to determine 
exactly to what degree given the fact that he had a ganglion 
in the proximal aspect of his left hand and some history of 
epicondylitis and shoulder problems on the left.  She said 
she suspected that the veteran had some biomechanical 
alterations based on his limitations in joint motion at the 
wrist.  The examiner stated that she could not ascribe the 
complaints of numbness to the findings on examination.

At an October 2004 VA examination, the veteran complained of 
tingling in his hands.  An X-ray study of the left wrist 
showed only a small metallic foreign body.  On examination, 
both hands and wrists were not tender.  There were positive 
Tinel's signs in both wrist and deep tendon reflexes were 
2/2.  There was a positive Phalen's sign in the left wrist.  
There was full hand and wrist range of motion bilaterally.  
There was full grip strength in both hands.  The pertinent 
diagnostic impressions were mild osteoarthritis of the first 
left and right hand metacarpophalangeal joints, and 
neuropraxia (paresthesia) of the left wrist.  The examiner 
opined that the veteran's left wrist condition (neuropraxia) 
was annoying to the veteran but he was still able to fully 
use his left hand, and that the neuropraxia was not related 
to his in-service wrist fracture.

The Board notes that the veteran has non-service-connected 
conditions affecting his left hand which may not be 
considered when rating his service-connected residuals of a 
left wrist fracture.  38 C.F.R. § 4.14.  As the veteran's 
neurological symptoms of numbness and tingling have been 
specifically disassociated from his service-connected 
residuals of a left wrist fracture, these symptoms may not be 
considered when rating his service-connected disability.

A higher 20 percent disabling is not warranted for the 
service-connected left wrist disability under Diagnostic Code 
5307, as the evidence does not demonstrate that the veteran 
has moderately severe impairment of muscle group VII.  The 
medical evidence shows that the veteran has full range of 
motion of the left wrist, and full grip strength.

A rating in excess of 10 percent is not warranted for the 
service-connected left wrist disability under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5214, pertaining to ankylosis of the 
wrist, as the medical evidence does not show that there is 
ankylosis of the left wrist.  A higher rating may not be 
assigned for the service-connected left wrist disability 
under any other Diagnostic Code.

The preponderance of the evidence is against the veteran's 
claim for an increased rating for service-connected residuals 
of a left wrist fracture.  Consequently, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 



ORDER

An increased rating for residuals of a left wrist fracture is 
denied.



	                        
____________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


